703 So.2d 590 (1997)
STATE ex rel. Larry ROY
v.
STATE of Louisiana.
No. 97-KH-2466.
Supreme Court of Louisiana.
October 10, 1997.
Writ granted in part. The district court is ordered to stay relator's execution, appoint counsel for relator, and set a reasonable time for counsel to file an application for post conviction relief, if appropriate. In all other respects, the application is denied.
KNOLL, J., dissents and assigns reasons.
TRAYLOR, J., dissents for the reasons assigned by KNOLL, J.
MARCUS, J., not on panel.
KNOLL, Justice, dissenting.
No constitutional authority requires representation for inmates in post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551, 107 S.Ct. 1990, 95 L.Ed.2d 539 (1987). This rule is applicable to all inmates, including those on death row. Murray v. Giarratano, 492 U.S. 1, 109 S.Ct. 2765, 106 L.Ed.2d 1 (1989). This defendant has had a total and complete appeal of his double murder conviction, which was affirmed. I would deny the stay of his execution and the appointment of *591 an attorney to represent him in post-conviction proceedings.